                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

LAKISHA REED, INDIVIDUALLY, AND                                      CIVIL ACTION
ON BEHALF OF HER MINOR DAUGHTER
A’SHYRI REED
                                                                     NO. 19-130-SDD-RLB
VERSUS

THE EAST BATON ROUGE PARISH SHERIFF’S
DEPARTMENT AND SPECIFIC DEPUTIES,
ET AL.

                                             ORDER

       Before the Court is Defendant Sheriff Sid J. Gautreaux’s Motion to Stay Discovery (R.

Doc. 11). The deadline for filing an opposition has expired. LR 7(f). Accordingly, the instant

motion is unopposed.

       Sheriff Gautreaux seek a stay of discovery pending the district judge’s ruling of Sherriff

Gautreaux’s Motion to Dismiss (R. Doc. 7), which raises the issue of qualified immunity. After

the filing of this motion, the Court cancelled its scheduling conference and ordered the parties to

contact the undersigned, if necessary, once the pending Motions to Dismiss (R. Docs. 7, 9, and

10) are resolved. Based on the foregoing, the Court finds good cause to stay discovery until

resolution of all pending Motions to Dismiss. See Lion Boulos v. Wilson, 834 F.2d 504, 507 (5th

Cir. 1987); Fed. R. Civ. P 26(c).

       IT IS ORDERED that Defendant Sheriff Sid J. Gautreaux’s Motion to Stay Discovery

(R. Doc. 11) is GRANTED, and discovery is STAYED until resolution of the pending Motions

to Dismiss (R. Docs. 7, 9, and 10). Counsel shall contact the undersigned’s chambers upon

receipt of such rulings.

       Signed in Baton Rouge, Louisiana, on May 10, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
